Citation Nr: 0831753	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.  

2.  Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease, currently rated as 40 
percent disabling.   

3.  Entitlement to an increased rating for radiculopathy of 
the right upper extremity, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for radiculopathy of 
the left upper extremity, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from March 1946 to 
January 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2005 and April 2006 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Waco, Texas.  The former rating 
decision, in pertinent part, increased the rating for the 
veteran's cervical spine disability from 30 percent to 40 
percent; and denied ratings in excess of 10 percent for his 
degenerative joint disease and radiculopathy of the right and 
left upper extremities.  The April 2006 RO decision denied 
the veteran's claim for service connection for carpal tunnel 
syndrome with trigger fingers, left hand (claimed as a left 
hand disability).                 

In June 2008, while sitting at the Waco RO, the veteran 
testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims folder.  

By the January 2005 rating action, the RO denied the 
veteran's claims of entitlement to service connection for a 
sleep disorder and to an increased (compensable) rating for 
headaches.  The veteran filed a notice of disagreement in 
March 2005, and a statement of the case was issued in June 
2006.  In regard to the aforementioned service connection 
claim, there is no indication in the record that the veteran 
filed a substantive appeal (VA Form 9).  As to the increased 
rating claim, the Board observes that although the veteran 
filed a substantive appeal in October 2006 which addressed 
the claim for a compensable rating for headaches, the 
substantive appeal was not timely filed.  In this regard, the 
veteran's substantive appeal needed to be received at the RO 
within 60 days of the June 2006 statement of the case, which 
would have been in August 2006.  However, as stated above, it 
was not received until October 2006, and as such, it was not 
timely.  See 38 C.F.R. §§ 20.302(b) (2007).  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2007); Roy v. Brown, 5 Vet. App. 554 (1993).  (Emphasis 
added.)  Accordingly, the issues of entitlement to service 
connection for a sleep disorder and entitlement to an 
increased (compensable) rating for headaches are not in 
appellate status.  Incidentally, by an October 2007 rating 
action, the RO increased the disability rating for the 
veteran's service-connected headaches from noncompensable to 
10 percent disabling.        


FINDINGS OF FACT

1.  The service medical records show that the veteran 
sustained a contusion of the left hand; there is no medical 
evidence of record showing a current diagnosis of residuals 
of an in-service left hand injury; carpal tunnel syndrome of 
the left hand with or without "triggering" of the left 
index and ring fingers, was not shown during service or for 
many years thereafter; the preponderance of the evidence is 
against a nexus between a current diagnosis of carpal tunnel 
syndrome of the left hand and/or "triggering" of the left 
index and ring fingers, and any incident of service, to 
include trauma.  

2.  The veteran's service-connected cervical spine 
disability, to include degenerative joint and disc disease, 
is manifested by pain and limitation of neck motion; there is 
no medical evidence of favorable or unfavorable ankylosis of 
the cervical spine or incapacitating episodes of neck 
symptoms having a total duration of at least 6 weeks during 
the past 12 months necessitating bedrest prescribed by a 
physician.      

3.  The veteran's service-connected radiculopathy of the 
right upper extremity extends to the shoulder or mid arm but 
is productive of no more than mild impairment.   

4.  The veteran's radiculopathy of the left upper extremity 
extends to the shoulder or mid arm but is productive of no 
more than mild impairment.  


CONCLUSIONS OF LAW

1.  A left hand disability, to include carpal tunnel syndrome 
of the left hand and "triggering" of the left index and 
ring fingers, was not incurred in or aggravated by active 
military service, nor may an organic disease involving the 
wrist or hand be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).       

2.  The criteria for a rating in excess of 40 percent for 
degenerative joint disease and degenerative disc disease of 
the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.40, 
4.59, 4.71a, Diagnostic Codes 5010, 5242, 5243 (2007).     

3.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the right upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.124a, Diagnostic Codes 8515, 8516 (2007).    

4.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.124a, Diagnostic Codes 8515, 8516 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2004 and August 2007 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2004 and August 2007 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, in a March 2006 letter, 
the veteran was informed about how VA determines effective 
dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
With respect to the veteran's increased rating claims, 
written notice was provided in August 2004, prior to the 
appealed from rating decision in January 2005, along with the 
subsequent notice provided in August 2007, after the decision 
that is the subject of this appeal.  In regard to the 
veteran's service connection claim, written notice was 
provided in August 2007, after the RO's April 2006 denial of 
the service connection claim.  As to any timing deficiency 
with respect to these notices, the Court has held that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (validating the 
remedial measures of issuing full compliant VCAA notification 
and readjudicating the claim in the form of a statement of 
the case to cure timing of notification defect).  In this 
regard, the veteran's service connection claim was 
readjudicated in a September 2007 statement of the case and a 
December 2007 supplemental statement of the case.  In 
addition, the veteran's increased rating claims were 
readjudicated in the December 2007 supplemental statement of 
the case.  Thus, the September 2007 statement of the case and 
December 2007 supplemental statement of the case satisfy as 
readjudication decisions as defined by the cited legal 
authority and they both postdated the August 2007 notice 
letter.  Providing the veteran with adequate notice followed 
by a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  

With respect to notice of the two Dingess elements relating 
to effective dates and disability ratings, the Board notes 
that the veteran received this information in a March 2006 
letter but such notice was post-decisional.  See Pelegrini 
II, supra.  As to this timing deficiency, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007).  Moreover, the Court has observed 
that "there could be no prejudice if the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because, as will be explained in 
greater detail below, the preponderance of the evidence is 
against the claim for service connection for a left hand 
disability, and the preponderance of the evidence is also 
against the increased rating claims, and renders moot any 
questions as to higher evaluations or effective dates.  Such 
a lack of timely notice did not affect or alter the essential 
fairness of the RO's decision.  While the veteran does not 
have the burden of demonstrating prejudice, it is pertinent 
to note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board finds that the August 2004 and August 2007 VCAA 
letters, which were pertinent to the increased rating claims, 
do not contain the level of specificity set forth in Vazquez-
Flores.  However, the prejudice raised by this procedural 
defect is rebutted because documentation in the claims file 
shows that the nature of the argument presented on behalf of 
the veteran displays actual knowledge of what is required to 
substantiate his increased rating claims, which includes 
demonstrating a noticeable worsening or increase in severity 
of the disabilities and the effect of that worsening has on 
the veteran's employment and daily life.  The veteran has 
provided numerous statements in which he described the 
effects of the service-connected disabilities on his daily 
life, and has specifically argued for a 60 percent rating for 
his neck disability, and separate 20 percent ratings for his 
radiculopathy of the right and left upper extremities.  As 
noted above, an error is not prejudicial when it did not 
affect the essential fairness of the adjudication and non-
prejudicial error may be proven by demonstrating that any 
defect in notice was cured by actual knowledge on the part of 
the veteran of what evidence is needed to substantiate the 
claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  The Board also notes 
that the statement of the case includes the criteria for a 
rating in excess of 40 percent for the neck disability; the 
criteria for a rating in excess of 10 percent for 
radiculopathy of the right upper extremity; and the criteria 
for a rating in excess of 10 percent for radiculopathy of the 
left upper extremity.  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  With respect to the 
veteran's increased rating claims, the veteran received VA 
examinations in November 2004, May 2006, February 2007, and 
December 2007, which were thorough in nature and adequate for 
the purposes of deciding these claims.  Several VA spinal and 
peripheral nerve examinations revealed findings that are 
adequate for rating the veteran's neck and bilateral 
radiculopathy of the upper extremities.  Thus, there is no 
duty to provide another rating examination for the 
aforementioned service-connected disabilities.  38 C.F.R. 
§§ 3.326, 3.327.  

In regard to an examination for the veteran's service 
connection claim, the veteran did not receive a VA 
examination for the purposes of deciding this claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this case, with respect to the claim for service 
connection for a left hand disability, although the veteran 
sustained an injury of the left hand while on active duty, it 
was reported as a contusion or relatively minor trauma 
involving the dorsum of the left hand following an in-service 
automobile accident.  There is no medical evidence or 
competent opinion of record which shows that he currently has 
any residuals of his this in-service contusion.  In addition, 
although the evidence of record shows that the veteran 
currently has carpal tunnel syndrome of the left hand, and 
"triggering" of the left index and ring fingers, the record 
contains no competent medical opinion linking either disorder 
to his period of active service, to include his in-service 
automobile accident.  It is pertinent to note that, with 
respect current left hand disability, the veteran's carpal 
tunnel syndrome affects both hands, right greater than left.  
Under these circumstances, the Board finds that VA has no 
duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra; Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Service Connection Claim

Factual Background

The veteran's service medical records are negative for any 
complaints or findings of carpal tunnel syndrome of the left 
hand and/or "triggering" of the left index and ring 
fingers.  The records show that in October 1948, the veteran 
was treated at the dispensary after he was involved in an 
automobile accident.  The veteran suffered lacerations of the 
right forehead, nose, and right palm and wrist.  He also 
suffered a contusion of the dorsum of the left hand.  The 
remaining records are negative for any complaints or findings 
of a left hand condition.  According to the records, in March 
1946, the veteran underwent a separation examination.  At 
that time, the examiner reported that the veteran did not 
have any musculoskeletal defects.  In regard to a 
neurological diagnosis, the examiner stated that the veteran 
was "normal."      

In a July 2004 statement from the veteran, he indicated that 
at the time of his in-service automobile accident, his left 
hand was caught between the door and the roof of the pick-up 
truck he was in.  He maintained that following the accident, 
he developed left hand weakness and numbness.  

In August 2004, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from October 2003 to 
August 2004.  The records reflect that in May 2004, the 
veteran underwent a physical examination.  At that time, he 
indicated that he had occasional numbness in his hands.  In 
regard to past medical history, the examiner reported that 
the veteran had recently undergone left carpal tunnel 
surgery.  Upon neurological evaluation, the veteran's grip 
tested at 80 pounds on the right hand, and 40 pounds on the 
left hand.  The veteran stated that he had stiffness and 
tightness in the joints of his hands.  According to the 
examiner, the veteran was probably limited in his ability to 
squeeze tightly.  

A VA peripheral nerves examination was conducted in November 
2004.  At that time, the examiner stated that according to 
the veteran, he had numbness in both hands for the last five 
years, with radiation of his neck pain to both shoulders 
since 1995.  The veteran took medication three times a day 
with minimal relief.  He had no loss of motor or sensory 
control.  Nerve conduction velocity studies of both upper 
extremities showed bilateral carpal tunnel syndrome, mild on 
the left and mild to moderate on the right, with no evidence 
of cervical nerve root lesion.  The diagnosis was bilateral 
carpal tunnel syndrome without cervical radiculopathy.   

VAMC outpatient treatment records, dated from January 2005 to 
April 2006, show that in June 2005, the veteran was treated 
for complaints of "triggering" of the left ring finger, and 
the volar aspect of the index finger hurting and being stuck 
down.  X-rays showed no significant degenerative joint 
disease.  The physical examination showed intermittent 
triggering of the left ring finger.  There was swelling of 
the flexor tendon at the base of the left index finger, with 
lack of full extension, but without palpable triggering.  The 
diagnosis was trigger fingers.  

In the veteran's notice of disagreement, received in October 
2006, the veteran stated that he had been told by his doctors 
that he had arthritis in his left hand, that his left hand 
had been injured in service, and that it was a chronic 
condition.  

A VA spinal evaluation was conducted in December 2007.  Upon 
neurological evaluation, the veteran had normal to vibratory 
touch on the hands.  There was normal tone and strength with 
grip, push, pull, and twisting without atrophy.  

In the June 2008 videoconference hearing, the veteran 
testified that at the time of his in-service automobile 
accident, his left hand was stuck between the roof of the 
pick-up truck and the door.  He stated that the truck had to 
be raised to where he could free his hand before he could 
climb out of the car.  According to the veteran, following 
the accident, he developed problems with his left hand.  He 
indicated that he lost strength in his left hand and that he 
had pain and numbness.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Following a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a left hand 
disability.  In this regard, the Board recognizes that the 
veteran's service medical records show that he sustained a 
contusion of the dorsum of the left hand in an in-service 
automobile accident.  However, the remaining records are 
negative for any complaints or findings of residuals of the 
left hand injury.  In addition, at the time of the veteran's 
March 1946 separation examination, the examiner reported that 
the veteran did not have any musculoskeletal defects and that 
his neurological evaluation was normal.  It is apparent that 
the injury was acute and transitory and relatively minor in 
nature-a contusion is defined as a bruise or an injury of a 
part without a break in the skin (see Dorland's Illustrated 
Medical Dictionary 302 (27th ed. 1988))-as no residuals of 
the injury were apparent on the separation from service 
examination or in post-service medical evidence.   

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, there is no competent medical evidence showing 
a current diagnosis of residuals of a contusion of the dorsum 
of the left hand.  The Board recognizes that the veteran 
contends that he currently has pain and numbness in his left 
hand that he attributes to an in-service injury but the 
evidence is negative for a competent medical opinion linking 
any current pain and numbness in the veteran's left hand to 
his period of service, to specifically include his in-service 
injury or contusion of the dorsum of the left hand.  Rather, 
the pain and numbness have been linked to left carpal tunnel 
syndrome, diagnosed many years after service.  In a November 
2004 VA examination, the veteran stated that he had numbness 
in both hands for the last five years, which would place the 
onset date decades post-service.  It is also pertinent to 
note that following the physical examination, he was 
diagnosed with bilateral carpal tunnel syndrome (emphasis 
added) with no suggestion that remote in-service trauma 
involving the left hand played any causative role.   

The Board observes that there is no competent medical 
evidence of record which relates the veteran's currently 
diagnosed carpal tunnel syndrome of the left hand to his 
period of active service, to include his in-service contusion 
of the dorsum of the left hand.  The veteran's service 
medical records are negative for any complaints or findings 
indicative of carpal tunnel syndrome of the left hand, and 
the first evidence of the aforementioned disorder is in May 
2004, over 55 years after the veteran's separation from the 
military.  With respect to negative evidence, the Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].  
Given that the first medical evidence of left carpal tunnel 
syndrome is over 55 years after the veteran's separation from 
the military, an absence of relevant evidence for such 
duration weighs against his claim of direct service 
connection.  Maxson, supra.  

Additionally, there is no medical evidence of record linking 
the veteran's carpal tunnel syndrome of the left hand to 
either his service-connected cervical spine (neck) disability 
or his service-connected radiculopathy of the upper 
extremities.  In the November 2004 VA examination report, 
nerve conduction velocity studies of both upper extremities 
showed bilateral carpal tunnel syndrome, with no evidence of 
cervical nerve root lesion.  The examination specifically 
ruled out the secondary service connection aspect of this 
claim because the diagnosis was bilateral carpal tunnel 
syndrome without cervical radiculopathy.  (Emphasis added.)  
The medical evidence does not show that the veteran's carpal 
tunnel syndrome of the left hand was caused or aggravated by 
his service-connected cervical spine disability or his 
service-connected radiculopathy of the either upper 
extremity.  38 C.F.R. § 3.310.      

The Board also notes that in a June 2005 VAMC outpatient 
treatment report, the veteran was diagnosed with 
"triggering" of the left index and ring fingers.  However, 
there is no competent medical opinion of record linking the 
veteran's "triggering" of the left index and ring fingers 
to his period of service, to include his in-service contusion 
of the dorsum of the left hand.  There is also no competent 
medical opinion relating the veteran's currently diagnosed 
"triggering" of the left index and ring fingers to his 
service-connected cervical spine disability or radiculopathy 
of either upper extremity.  Moreover, the veteran's service 
medical records are negative for any complaints of findings 
of "triggering" of the left index and ring fingers, and the 
first medical evidence of the aforementioned disorder is in 
June 2005, over 56 years after his separation from the 
military.  As stated above, with respect to negative 
evidence, the Court held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson, supra.  Given that the first medical evidence of 
"triggering" of the left index and ring fingers is over 56 
years after the veteran's separation from the military, an 
absence of relevant evidence for such duration weighs against 
the veteran's claim of direct service connection.  Maxson, 
supra.  

In this case, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he currently has 
residuals of an in-service left hand injury or contusion, to 
include pain and numbness, which are related to his military 
service.  While the veteran is competent to state that he 
experiences pain and numbness in his left hand, the record 
does not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide a medical diagnosis of an underlying 
disease productive of pain and numbness of the left hand, or 
to provide a medical nexus opinion.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders and his opinion that he 
currently has residuals of a left hand contusion, to include 
pain and numbness, is therefore entitled to no weight of 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).         

The Board further recognizes that in the veteran's October 
2006 notice of disagreement, he stated that he had been told 
by his doctors that he had arthritis in his left hand, that 
his left hand been injured in service, and that it was a 
chronic condition.  To the extent that the veteran's 
statement is offered to show that he currently has arthritis 
in his left hand that is related to service, to include his 
in-service contusion of the left hand, the Board notes that 
lay statements as to what a doctor said cannot be considered 
competent evidence.  See 38 C.F.R. § 3.159(a)(2); see also 
Warren v. Brown, 6 Vet. App. 4 (1993).  That is, "the 
connection between what a physician said and the layman's 
account of what he purportedly said," when filtered through 
a "layman's sensibilities" is "attenuated and inherently 
unreliable."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).  The Board 
further observes that there is no medical evidence of record 
showing that the veteran has arthritis in his left hand.     

In light of the above, it is the Board's determination that 
the evidence of record is negative for a current diagnosis of 
residuals of an in-service left hand injury or contusion.  In 
addition, there is no competent medical opinion linking the 
veteran's currently diagnosed carpal tunnel syndrome of the 
left hand and/or "triggering" of the left index and ring 
fingers, to the remote, relatively minor left hand trauma 
during service.  It is again pertinent to point out that the 
veteran has bilateral carpal tunnel syndrome with the medical 
evidence showing that his right hand is more disabling than 
his left.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is the veteran's claim for 
service connection for a left hand disability, to include 
carpal tunnel syndrome of the left hand and "triggering" of 
the left index and ring fingers.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


III.  Increased Rating Claims

A.  Factual Background

In May 2002, the veteran filed a claim of entitlement to 
service connection for a neck disability.   

A VAMC outpatient treatment record shows that in May 2002, 
during an unscheduled visit, the veteran reported that he had 
neck pain.  He indicated that during service, he was in an 
automobile accident at which time he suffered numerous facial 
cuts.  Subsequently, he developed chronic neck pain.  
Following the physical examination, the assessment was neck 
pain, chronic, with acute exacerbation.  The examiner opined 
that the veteran's neck pain was more than likely directly 
resulting from the neck injury sustained in the automobile 
accident during service.  In an addendum, the examiner 
reported that x-rays of the veteran's cervical spine showed 
narrowing of the lower three cervical joint spaces.  

In September 2002, the veteran underwent a VA examination.  
At that time, the examiner stated that the veteran had 
chronic neck pain which was associated with his in-service 
motor vehicle accident.  Examination of the cervical spine 
revealed limited range of motion as follows: forward flexion 
was to 30 degrees; extension was to 30 degrees; lateral 
flexion was to 30 degrees, bilaterally; and rotation was to 
50 degrees, bilaterally.  The joint was painful at extremes 
of all ranges of motion.  No additional limitations were 
noted with repetition of movement during the physical 
examination that was related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  There was no 
motor and sensory deficit.  Deep tendon reflexes were 2+/4 
and symmetrical.  A magnetic resonance imaging (MRI) of the 
cervical spine was reported to show narrowing of the left 
intervertebral foramen at C3-4 level from uncinate joint 
hypertrophy.  In addition, there was central and paracentral 
disc protrusion at C5-6 indenting and obliterating the thecal 
sac along with facet joint hypertrophy causing narrowing of 
both the intervertebral foramen, more prominent on the left 
side.  The diagnosis was degenerative joint disease with 
degenerative disc disease of the cervical spine, severe.     

By a November 2002 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
degenerative joint disease with degenerative disc disease of 
the cervical spine.  At that time, the RO assigned a 30 
percent disability rating under Diagnostic Codes 5010-5290, 
effective from May 17, 2002, for the veteran's service-
connected neck disability.  

In May 2003, the veteran requested that his neck disability 
be reevaluated for a higher rating.

In July 2003, the RO received VAMC outpatient treatment 
records, dated from September 2002 to June 2003.  The records 
show that in January 2003, the veteran was diagnosed with 
cervical spinal stenosis and cervical radiculopathy.  
According to the records, in an April 2003 physical 
examination, the examiner stated that the veteran suffered 
from chronic posterior cervical pain and pain in both upper 
extremities of long-term duration.  The pain was described as 
a deep dull ache in the posterior cervical upper back areas 
with a sharp and shooting component radiating down the ulnar 
aspect of both upper extremities all the way to the hands and 
fingers.  Following the physical examination, the diagnoses 
were posterior cervical pain radiating down upper 
extremities, degenerative joint disease, and osteoarthritis.  
(The upper extremity disorders and the cervical spine 
disability are rated separately.)  

A VA joints examination was conducted in July 2003.  At that 
time, the veteran stated that he had chronic pain in his 
right shoulder which was made worse with repetitive movement 
and overhead lifting.  An x-ray of the veteran's right 
shoulder was reported to be normal.  After the physical 
examination and a review of the x-rays, the examiner 
diagnosed the veteran with right shoulder tendonitis with 
impingement.  

In July 2003, the veteran underwent a VA spinal examination.  
At that time, he stated that he took Advil to relieve his 
neck pain.  The veteran indicated that he also treated his 
condition with cervical traction for 15 minutes a day which 
provided some relief of symptoms.  The physical examination 
of the veteran's neck revealed that the neck musculature was 
symmetrical and well developed, with good strength and muscle 
tone.  The vertebrae were mid line and nontender on 
palpation.  There was no evidence of spasm or tenderness.  
Range of motion of the neck was severely limited due to 
discomfort.  Flexion was limited to 10 degrees; extension was 
limited to 10 degrees; rotation was limited to 5 degrees, 
bilaterally; and lateral flexion was limited to 5 degrees, 
bilaterally.  There was no evidence of additional limitation 
by pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  There was no evidence of spasm, 
weakness, or tenderness.  Upon neurological evaluation, the 
veteran's gait, posture, and balance were normal.  There was 
no evidence of sensory or motor impairment.  Grip strength 
was measured bilaterally at 65 pounds of pressure.  The 
veteran was right-hand dominant.  The diagnosis was 
degenerative disc disease, with degenerative joint disease, 
of the cervical spine.  

By a September 2003 rating action, the RO granted separate 10 
percent ratings for radiculopathy of the right and left upper 
extremities, as secondary to the service-connected 
degenerative joint and disc disease of the cervical spine, 
under Diagnostic Codes 5293-8515, effective from January 22, 
2003.  In that same rating action, the RO denied the 
veteran's claim for service connection for a bilateral 
shoulder disability, to include arthritis with limited motion 
and crepitus, claimed as secondary to the service-connected 
cervical spine disability.  

In July 2004, the veteran requested that his service- 
connected neck disability and his service-connected bilateral 
radiculopathy of the upper extremities be re-evaluated for 
higher ratings.  He stated that he had increased pain in his 
neck and shoulders which prevented him from using certain 
tools or reaching up to do anything.  The veteran further 
indicated that he had increased numbness and tingling in his 
hands and down his arms.  According to the veteran, the 
numbness caused him to lose his grip at times.  He maintained 
that he had also lost strength in his hands.      

In August 2004, the RO received VAMC outpatient treatment 
records, dated from October 2003 to August 2004.  The records 
reflect that in May 2004, the veteran underwent a physical 
examination.  At that time, he stated that he had chronic 
neck pain.  The veteran was retired and had worked in an auto 
parts department at an auto agency for many years.  The 
physical examination showed that the veteran's neck had mild 
tenderness to palpation.  He had markedly limited motion with 
rotation to 10 degrees to the left, and 15 degrees to the 
right.  There was mild discomfort of all movements of the 
neck.  The diagnoses were cervical spondylosis with mild to 
moderate spinal stenosis, and status post old neck trauma.

In September 2004, the RO received a private medical report 
which showed that in February 2004, the veteran underwent a 
cervical disc epidural steroid injection.  The physician who 
performed the procedure, B.S.M., M.D., stated that the 
veteran had chronic neck pain and that he took medication, 
including Morphine, to relieve his pain.  Dr. M. indicated 
that the veteran's pain was mainly in the neck and that the 
pain went down to the center of the mid arm, mainly on the 
left hand side.  According to Dr. M., the veteran's muscle 
power was still good and reflexes were present.  He had not 
lost any muscle mass in the arms.   

A VA peripheral nerves examination was conducted in November 
2004.  At that time, the examiner stated that according to 
the veteran, he had numbness in both hands for the last five 
years, with radiation of his neck pain to both shoulders 
since 1995.  The veteran took medication three times a day 
with minimal relief.  Motor, sensory, and deep tendon 
reflexes of both upper extremities were intact.  

In November 2004, the veteran underwent a VA spinal 
examination.  At that time, he stated that he had chronic 
neck pain which radiated into both shoulders.  The veteran 
indicated that he wore a soft cervical collar one to two 
times per month.  According to the examiner, the veteran was 
able to perform activities of daily living and he denied any 
acute periods of incapacitation regarding his neck pain in 
the past 12 months.  The examiner noted that the veteran had 
extreme limitations of range of motion with rotation or 
lateral flexion of the cervical spine.  Upon physical 
examination, the ranges of motion of the cervical spine were 
as follows: forward flexion was to 10 degrees; extension was 
to 10 degrees; right lateral flexion was to 15 degrees; left 
lateral flexion was to 10 degrees; and lateral rotation was 
to 20 degrees, bilaterally.  The spine was painful with all 
motions.  The veteran had weakened movements against moderate 
resistance.  He also had excess fatigability with use and 
lack of endurance.  The veteran did not have incoordination.  
He had objective evidence of painful motion with tenderness 
to the paracervical muscles with trigger points in the 
trapezius muscles of both shoulders.  Upon neurological 
evaluation, sensation was intact to both upper extremities to 
soft touch.  Motor examination was intact and reflexes were 
2+ and equal.  Electromyelogram and nerve conduction velocity 
studies of both upper extremities, taken in November 2004, 
showed no evidence of cervical nerve root lesion.  The 
diagnosis was degenerative joint disease with degenerative 
disc disease of the cervical spine with residuals.

By a January 2005 rating action, the RO increased the 
disability rating for the veteran's service-connected 
cervical spine disability from 30 percent to 40 percent 
disabling under Diagnostic Codes 5010-5242, effective from 
July 13, 2004.  At that time, the RO stated that the 40 
percent evaluation had been assigned based on the 30 percent 
criteria under Diagnostic Code 5242, plus an additional 10 
percent based on objective evidence showing functional loss 
due to pain, weakened movement, excessive fatigability with 
use, and lack of endurance.  (As the veteran has not been 
granted the maximum benefit allowed, the veteran is presumed 
to be seeking a higher rating and the claim is still active.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).)

In a statement from the veteran, received in March 2005, he 
stated that the numbness in his arms interfered with his 
usual activities of daily living.  He stated that he dropped 
things and that everything he did with his arms took longer.  
In addition, in the veteran's substantive appeal, dated in 
September 2005, the veteran stated that he could not raise 
his arms to shoulder level and that all movement was painful.  
He also reported that in the November 2004 VA examination, he 
misunderstood the question regarding whether he had 
experienced incapacitating episodes in the past 12 months, 
and noted that there had been six weeks or more collectively 
during the past year in which he had experienced 
incapacitating episodes of neck pain.  

A VA spinal examination was conducted in May 2006.  At that 
time, the examiner stated that the veteran had cervical spine 
pain with radiation across the cervical spine and into both 
upper extremities throughout, mostly in the ulnar 
distribution.  The veteran's flare-ups occurred with 
movement, specifically turning movements with the neck.  
According to the examiner, there were no incapacitating 
episodes.  The veteran wore a cervical collar and received 
home cervical traction with a door unit.  He was self-
sufficient in daily activities.  Driving was limited, and the 
veteran was also limited in overhead activities.  Upon 
physical examination, forward flexion was to 30 degrees and 
extension was to 35 degrees.  There was endpoint pain in both 
directions, and he was unable to perform any rotation due to 
the severity of the pain.  Bilateral flexion was to 10 
degrees, after which the veteran expressed facial grimacing 
due to the pain, and there were additional limitations for 
pain with repetitive use but no change in the range of 
motion.  There was tenderness diffusely over the central 
spinous process of the cervical spine and in the paraspinal 
area.  There was muscle guarding moderately severe, 
bilaterally.  The diagnoses were cervical spine degenerative 
joint disease, degenerative disc disease, with radiculopathy 
of the right upper extremity and the left upper extremity.     

In a statement from the veteran, received in October 2006, 
the veteran reiterated that due to his neck pain, he had 
experienced incapacitating episodes for more than six weeks 
out of the last 12 months.  According to the veteran, his 
physician had told him that "bed rest [was] not the answer 
to [his] pain," and that it could actually be 
"detrimental."    

In February 2007, the veteran underwent a VA spinal 
examination.  At that time, the examiner stated that the 
veteran had neck pain in the central portion of the posterior 
cervical spine and that distribution was in both the upper 
extremities in the ulnar distribution associated with 
paresthesias.  According to the examiner, the veteran had 
been retired for over 13 years.  The examiner noted that the 
veteran was limited in his activities which required turning 
of his head such as driving and looking up.  The physical 
examination showed that in regard to range of motion of the 
cervical spine, forward flexion was to 35 degrees; extension 
was to 35 degrees; bilateral flexion was to 10 degrees; and 
the veteran was unable to perform bilateral rotation due to 
severe pain.  All of the ranges of motion were associated 
with pain.  There was "additional limitation of pain with 
repetitive use x3," and there was fatigue, but no change in 
range of motion.  There were no parcervical spasms but there 
was tenderness diffusely in the paracervical areas.  Upon 
neurological evaluation, sensation was diminished in the 
ulnar distribution, bilaterally, worse in the left than in 
the right.  There was no muscular atrophy.  According to the 
examiner, the veteran had not had any incapacitating episodes 
during the past 12 months.  The diagnoses were degenerative 
joint and disc disease of the cervical spine with limited 
motion, and radiculopathy in both upper extremities, worse in 
the left than in the right.  In response to the question as 
to whether the veteran's loss of motion of the arms/shoulders 
and his inability to raise his arms above the shoulder level 
were due to the cervical spine radiculopathy or upper 
extremities, the examiner opined that that was less likely 
than not due to the cervical spine radiculopathy, as the 
veteran had bilateral shoulder joint degenerative joint 
disease which were reported on x-rays which was a separate 
entity.  According to the examiner, the radiculopathy that 
the veteran experienced was radiation distribution of the 
pain associated with numbness, but not shoulder limitation of 
the movement.     

A VA spinal evaluation was conducted in December 2007.  The 
physical examination showed that in regard to range of motion 
of the cervical spine, forward flexion was to 15 degrees; 
extension was to 15 degrees; right lateral flexion was to 5 
degrees; left lateral flexion was to 10 degrees; right 
lateral rotation was to 10 degrees; and left lateral rotation 
was to zero degrees.  The veteran noted pain at the end of 
each range of motion.  There was no change in motion upon 
repeated and resisted testing of the spine and no tenderness 
noted.  Upon neurological evaluation, the veteran had normal 
to vibratory touch, bilateral, on the hands.  There was 
normal tone and strength with grip with push, pull, and 
twisting without atrophy.  Reflexes were 2+/4, bilaterally.  
No incapacitating episodes were noted within the last 12 
months.  The diagnosis was degenerative disc disease and 
degenerative joint disease of the cervical spine. 

In the veteran's June 2008 videoconference hearing, the 
veteran testified that due to his service-connected neck 
disability, he had incapacitating episodes one to three times 
a week at which time he had to sit on a recliner and raise 
his legs.  He noted that his physician had informed him that 
it would be better for him to stay active as much as 
possible.  The veteran indicated that he had chronic pain in 
his neck and that he was not able to raise his arms above his 
head or above his shoulder.  

B.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at *3.

In this case, the veteran contends that his neck disability 
and bilateral radiculopathy of the upper extremities are more 
disabling than evaluated.  He indicates that he has chronic 
pain in his neck and that he is unable to lift his arms above 
the shoulder level.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu, 2 Vet. App. at 492.    

Cervical Spine or Neck Disability

The RO has rated the veteran's degenerative joint disease and 
degenerative disc disease of the cervical spine with 
limitation of motion as 40 percent disabling under Diagnostic 
Codes 5010-5242 for degenerative arthritis of the spine, 
effective from July 13, 2004, the date of the veteran's 
current claim for an increased rating.  As the veteran's clam 
was filed in July 2004, only the current criteria for rating 
disease and disabilities of the spine (effective since 
September 26, 2003) are applicable.

Under the current rating criteria for disabilities of the 
spine, the general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, in pertinent part, a veteran would be awarded a 30 
percent rating when he or she exhibits forward flexion of the 
cervical spine 15 degrees or less.  A 40 percent rating is 
warranted when a veteran exhibits unfavorable ankylosis of 
the entire cervical spine.  A veteran will generate the 
maximum 100 percent evaluation if he has unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242.

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

The Board also notes that according to Note (5), in pertinent 
part, for VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The Board further comments that, in addition to a rating for 
orthopedic impairment (i.e., limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should 
receive compensation for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

According to Note (1), for purposes of evaluation under 
Diagnostic Code 5243, an incapacitation episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Under Diagnostic Code 5010-5003, where there is arthritis, 
due to trauma, substantiated by X-ray findings, rate as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

By a January 2005 rating action, the RO increased the 
disability rating for the veteran's service-connected neck 
disability from 30 percent to 40 percent disabling under 
Diagnostic Codes 5010-5242.  At that time, the RO stated that 
the 40 percent evaluation had been assigned based on the 30 
percent criteria under Diagnostic Code 5242, plus an 
additional 10 percent based on objective evidence showing 
functional loss due to pain, weakened movement, excessive 
fatigability with use, and lack of endurance.  The Board 
agrees with the RO's determination.  In order for the veteran 
to meet the criteria under Diagnostic Code 5242 for a 40 
percent disability rating, unfavorable ankylosis of the 
entire cervical spine needs to be shown.  In this regard, 
while range of motion has been limited on VA examinations 
conducted in November 2004, May 2006, February 2007, and 
December 2007, no fixed deformity of the cervical spine has 
been shown.  However, functional loss due to pain or painful 
movement under 38 C.F.R. §§ 4.40, 4.45, is demonstrated, and 
as such, an additional 10 percent is warranted, resulting in 
a 40 percent disability rating for the veteran's service-
connected neck disability.  See DeLuca, supra.         

The next higher rating for the spine requires unfavorable 
ankylosis of the entire spine.  In this regard, there is no 
evidence of record showing that the veteran has unfavorable 
ankylosis of the cervical spine or any other segment of the 
spine.  Thus, a rating in excess of 40 percent is not 
warranted under Diagnostic Code 5242.  The Board also notes 
that under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 60 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  The Board recognizes that the veteran maintains that 
due to his neck disability, he has incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  However, as stated above, an incapacitation 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
[Emphasis added.]  There is no evidence of record which shows 
that a physician has prescribed bed rest for the veteran due 
to his service-connected neck disability.  In fact, the 
veteran has stated that his physician is actually against bed 
rest for his neck disorder and recommends instead that he 
stay active.  Thus, there is no evidence showing that the 
veteran's bed rest is prescribed by a physician, and as such, 
an evaluation in excess of 40 percent is not warranted under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995) but the provisions of 38 C.F.R. §§ 4.40 and 4.45 
cannot support a higher rating because the Court has held 
that there is no basis for a rating higher than the maximum 
scheduler rating for additional limitation of motion due to 
pain or functional loss under these provisions.  See 
VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for the veteran's 
degenerative joint and disc disease of the cervical spine.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply and the 
claim for an evaluation in excess of 40 percent for 
degenerative joint disease with degenerative disc disease and 
limited motion of the cervical spine must be denied.  
38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, 1 Vet. App. at 
49.  

Bilateral Radiculopathy of the Upper Extremities

In this case, the RO has assigned a 10 percent disability 
rating under Diagnostic Codes 5293-8515, for the veteran's 
service-connected radiculopathy of the right upper extremity.

Diagnostic Code 5293 pertains to intervertebral disc syndrome 
and has been amended twice; first in September 2002 and again 
in 2003 when Diagnostic Code 5293 became Diagnostic Code 
5243.  As the veteran's claims were filed in July 2004, only 
Diagnostic Code 5243 is applicable.  This latter code 
pertains to disc disease and intervertebral disc syndrome, 
which are specifically applicable to the veteran's cervical 
spine disability and have been considered in adjudicating 
that claim.  The criteria that are applicable to the 
veteran's bilateral neuropathy of the upper extremities are 
found in Diagnostic Code 8515, which sets forth the criteria 
for rating disabilities involving the median nerve.  

Under Diagnostic Code 8515, mild incomplete paralysis 
warrants a 10 percent rating (major or minor hand).  Moderate 
incomplete paralysis warrants a rating of 20 percent for the 
minor hand and 30 percent for the major hand.  Severe 
incomplete paralysis is assigned a 40 percent rating for the 
minor hand a 50 percent rating for the major hand.  Where 
there is complete paralysis of the median nerve with the 
major hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances; a 70 percent 
evaluation is warranted.  A 60 percent evaluation is 
warranted for the minor hand with the above symptoms.  
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).  

The Board observes that the words "mild," "moderate," and 
"severe," are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.    Id.

In this case, the Board has considered the evidence of record 
but finds that there is no basis for higher evaluations under 
Diagnostic Code 8515.  Upon review of the pertinent evidence 
of record, it cannot be concluded that the veteran's 
disability picture for his radiculopathy of the right upper 
extremity reflects more than mild incomplete paralysis.  In 
addition, it also cannot be concluded that the veteran's 
disability picture for his radiculopathy of the left upper 
extremity reflects more than mild incomplete paralysis.  The 
evidence shows that the veteran's bilateral radiculopathy 
extends down his shoulders or mid arm, but not to his hands.  
In the February 2004 private medical statement from Dr. 
B.S.M., Dr. M. noted that the veteran's neck pain went down 
to the center of the mid arm.  In addition, in the veteran's 
November 2004 VA examination, he stated that he had 
experienced radiation of his neck pain to both shoulders 
since 1995.  The Board also notes that in the May 2006 VA 
examination report, the examiner stated that the veteran had 
cervical spine pain with radiation into both upper 
extremities.  Moreover, in the February 2007 VA examination 
report, the examiner noted that the veteran had neck pain 
with distribution to both the upper extremities.  

The Board recognizes that the veteran maintains that due to 
his bilateral radiculopathy of the upper extremities, he is 
unable to lift his arms above his shoulders and has loss of 
motion of the shoulders.  However, in the February 2007 VA 
examination report, the examiner opined that it was less 
likely than not that the veteran's limited range of motion of 
the shoulders and inability to lift his arms above his 
shoulders was due to his cervical spine radiculopathy.  
Rather, the examiner linked the aforementioned problems to 
the veteran's bilateral shoulder joint degenerative joint 
disease.  In this regard, in a September 2003 rating action, 
the RO specifically denied the veteran's claim for service 
connection for a bilateral shoulder condition with limited 
motion and crepitus associated with the service-connected 
neck disability.  Thus, any limitation of motion of the 
shoulders is not due to his service-connected bilateral 
radiculopathy of the upper extremities.  The reason that 
Diagnostic Code 5293 and arthritis appear in the RO's 
analysis of the veteran's bilateral upper extremity 
radiculopathy is that the latter disability was found to be 
secondary to the veteran's service-connected degenerative 
disc disease and degenerative joint disease (arthritis) of 
the cervical spine.  Service connection is in effect for 
radiculopathy of the upper extremities; service connection is 
not in effect for arthritis of either shoulder or any other 
joint of either upper extremity.

The Board also recognizes that the veteran has pain and 
numbness in his hands.  However, as previously stated, the 
veteran's bilateral hand pain and numbness has been linked to 
his nonservice-connected bilateral carpal tunnel syndrome, 
and not to his service-connected arthritis and disc disease 
of the cervical spine or his service-connected bilateral 
radiculopathy of the upper extremities.  In the November 2004 
VA examination report, the veteran was diagnosed with 
bilateral carpal tunnel syndrome without cervical 
radiculopathy.  Thus, the hand pain and numbness are not a 
part of the service-connected neck disability or the service-
connected bilateral radiculopathy of the upper extremities.  
There is also no evidence of record showing that the 
veteran's "triggering" of the left index and ring fingers 
is related to the service-connected neck disability or the 
service-connected bilateral radiculopathy of the upper 
extremities.      

The Board has also considered alternative diagnostic codes, 
including Diagnostic Code 8516 for the ulnar nerve, as the 
medical evidence shows that this nerve is affected.  The 
Board notes that the schedular rating criteria for a 10 
percent rating (major and minor), 20 percent rating for a 
minor extremity, and a 30 percent rating for a major 
extremity under Diagnostic Code 8516 are the same as for 
Diagnostic Code 8515.  Therefore, the Board, for reasons 
already discussed, also finds that ratings of 20 percent 
(minor) and 30 percent (major) under Diagnostic Code 8516 are 
not warranted for the disabilities at issue.

In light of the above, to include consideration of the 
medical evidence showing that the bilateral radiculopathy of 
the upper extremities only extends to the veteran's shoulders 
or mid arm, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for radiculopathy of the right upper 
extremity, and is also against the veteran's claim for a 
rating in excess of 10 percent for radiculopathy of the left 
upper extremity.  Thus, the benefit-of-the-doubt doctrine is 
not applicable and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); see also Gilbert, supra. 


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's neck disability and bilateral radiculopathy of 
the upper extremities which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).     

ORDER

Entitlement to service connection for a left hand disability, 
to include residuals of a left hand injury and carpal tunnel 
syndrome with "triggering" of the left index and ring 
fingers, is denied.  

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease with degenerative disc disease of 
the cervical spine is denied.  

Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the right upper extremity is denied.  

Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the left upper extremity is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


